Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, further electing the species of Lactobacillales in the reply filed on 6/25/2021 is acknowledged.
Claim Objections
Claims 4 is objected to because of the following informalities:  
In claim 4 the Markush grouping does not conform to US practice with regard to use of commas and conjunctions.    There is an extra “and” between Leuconostoc Pediococcus, and there is a comma missing between Pediococcus and Streptococcus.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 was amended to recite a oligonucleotides with “a detectable means attached thereto.”  The remarks filed with the amendment state that the detectable means are exemplified from page 23 line 29 to page 24 line 22 (see response p. 7).   This portion of the specification discloses possible applications and uses to differentiate, identify and quantify microorganism and viruses.  With regard to a “detectable means”  the disclosure does not use this phrase.  The disclosure does refer to “a reporter molecule for colorimetric assays mediated by hybridization (e.g. Horseradish Peroxidase mediated),” “a reporter molecule for chemiluminescence assays mediated by hybridization”, and “a probe marked with a reporter molecule (e.g. Fluorescein, FAM, HEX, NED, TAMRA, R6G, JOE, VIC, Cyanine dyes, AlexaFluor dyes, quantum dots).”    The cited portion of the specification does not use the term “detectable means attached thereto” and so the specification as a whole must be considered to understand this term.  On pages 37-38 the specification describes a protocol in which detection is by digestion with a restriction enzyme and electrophoresis.  Here the “attached” detectable means appears to be a restriction enzyme recognition site which is detected by the restriction enzyme.  Following this, the “detectable means” recited in claim 1 is interpreted to be one of one of these specifically exemplified detectable means or equivalents thereof.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
 	The claimed marker is defined in the claim as being a “microbial genome nucleotide” that is “characterized by” a length of less than 2000bp.  This is indefinite because “a nucleotide” is a compound consisting of a nucleoside linked to a phosphate group.   Nucleic acids are comprised of nucleotides, but it is not clear how “a nucleotide” has a length of more than one base, since a nucleotide is a base.   Further, it is not clear how the HPME, which is “a microbial genome nucleotide” comprises “oligonucleotides” because it is not clear how an single base (“a …nucleotide”) can comprise oligonucleotides which are nucleotides connected to one another.  Even if the claim recited that HPME is a nucleic acid molecule, it is not clear what it means for a nucleic acid molecule to comprise oligonucleotides which is recited in the plural.  It is not clear if applicant is attempting to claim a single “marker” molecule or a set of oligonucleotides.  An “oligonucleotide” is not defined in the specification but is used throughout the specification to refer to what are typically molecules of a shorter length-  referring in the specification to primers and probes for detecting target sequences.  Indeed oligonucleotides are generally understood in the technology to be short molecules.  Typically a 2000 bp molecule, as encompassed by the claim would not be considered an oligonucleotide, and so in this regard the use of the phrase “comprising oligonucleotides” is indefinite.  Furthermore, the HPME must comprise two genetic elements- does the use of “oligonucleotides” mean that the elements are separate fragments such that the HPME is a composition of oligonucleotides one of which is an open reading frame, for example, and separate, different oligonucleotide is a different genetic element? 
	It is unclear if the “detectable means” is attached to the “oligonucleotides” (implying that more than one means must be present) or if the detectable means is attached to the HPME itself. 
	In claim 1, the language “a conserved tRNA, rRNA” is confusing because these elements are followed by a semicolon but are not joined by any conjunction.  It is not clear if they are alternative elements. 
	Claim 1 is also unclear because it defines that one of the genetic elements must be an open reading frame, a conserved tRNA, rRNA; or a pseudogene setting forth these elements in the alternative.  Then, the claim further defines that the two genetic elements are “divided” by a noncoding sequence and this renders the claim indefinite because it is not clear what it means for genetic elements to be “divided.”  It is not clear if the genetic elements in the marker are themselves contiguous portions of a single nucleic acid sequence and it is further not clear what it means for them to be divided by a noncoding sequence.  Furthermore, it is not clear what it means for a sequence to “correspond to” a promoter region, it is entirely unclear what structure must be present in order to conclude that a nucleic acid sequence corresponds to a promoter.  It is unclear if this means it must indeed comprise a promoter sequence or if it maybe is a sequence that occurs near a promoter and thus “corresponds” to it but is not a promoter itself.
	With regard to the elected element, Lactobacillales, the recitation of the Open Reading Frame coding for a protein is indefinite because the recitation recites “said Open Reading Frame coding for a protein is:…-the gene mleA coding for the Malolactic enzyme and the gene mleR coding for the mleA transcriptional regulator” and this is unclear because it recites two genes and it is not clear which one is “said Open Reading Frame” or how the elements as claimed are structurally related to one another.  
	In claims 2, 3, and 4 the language “said microbial genome nucleotide sequence” lacks proper antecedent basis because the “sequence” has been deleted from claim 1. 
 	Claim 2 is indefinite when it recites “Bacillus, Paenibacillus” with no conjunction because it is not clear if these are alternatives.  
 	Claim 6 is indefinite because it is entirely unclear what it means for genetic elements to be co-oriented with a microbial nucleotide, or oriented in the opposite direction. 
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a naturally occurring product.  
The claims are drawn to a product, namely a marker that is a microbial genome nucleotide sequence having a length of less than or equal to 2000bp.  This rejection is applied insofar as the claims are meant to be drawn to a nucleic acid molecule.  
The claims 1-4 and 6-7 encompass naturally occurring nucleic acid molecules isolated from naturally occurring microbes. 
The claims have been amended to require that the HPME comprise “oligonucleotides with detectable means attached thereto.”  On pages 37-38 the specification describes a protocol in which detection is by digestion with a restriction enzyme and electrophoresis.  Here the “attached” detectable means appears to be a restriction enzyme recognition site which is detected by the restriction enzyme.  Such nucleic acids occur in nature.  
Because claims 1-4 and 6-7 recite a nature-based product limitation, the markedly different characteristics analysis is used to determine if the nature based product limitation is a product of nature exception.  MPEP 2106.04(c)(I).  Here, the closest natural counterpart is the naturally occurring microbial genome that comprises the marker.   When the claimed marker this counterpart, the comparison indicates that the incidental changes resulting from isolation of the marker sequence is not enough to make the marker sequence markedly different from the naturally occurring microbial sequences. MPEP 2106.04(c)(II)(C)(2).  Accordingly, the claims recite a judicial exception.  
This judicial exception is not integrated into a practical application because the claims do not include any elements in addition to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any elements in addition to the judicial exception.  The claims are solely drawn to the marker.  
Response to Remarks
 The response traverses the rejection arguing that the claimed oligonucleotides with a detectable means attached thereto does not occur in nature as a single molecule.  However, given the breadth of “detection means” disclosed in the specification the examiner cannot agree for the reasons set forth in the rejection.  The claims still encompass molecules that are not markedly different from their naturally occurring counterparts.   This rejection could be overcome by more clearly limiting the structure of the detectable means to require a more clearly structurally defined detectable means, for example from the list described in part (v) on p. 24 of the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	 
	The amended claims require that the claimed marker comprise “at least two genetic elements, wherein at least one of said two genetic elements is an Open Reading Frame coding for a protein; a conserved tRNA, rRNA; or a pseudogene wherein said two genetic elements are divided by a noncoding nucleotide sequence corresponding to a promoter region.”  The claim goes on to define the open reading frame, but does not require that the at least two genetic elements include an open reading frame.  
The specification at page 6 states clearly that a HPME must comprise at least one ORF, complete or partial, and the claim sets forth that the HPME comprises “at least one primary protein encoding gene,” but the instant claims recite and HPME with the ORF as an alternative, not required claim element.  
Therefore, insofar as the newly constructed claims set forth the presence of an open reading frame in the alternative, the amended claim is new matter.  
Furthermore, the claims as currently drawn encompass and HPME marker that is comprised for example of a combination that is a tRNA divided by a promoter and the second genetic element is pseudogene, for example.  However, the specification describes conserved tRNA, rRNA or a pseudogene as “flanking regions” of the required ORF and does not describe markers that are independently combinations of these elements absent an ORF.  Furthermore, the specification does not provide written description for an HPME that is comprised of these elements “divided by a noncoding nucleotide sequence corresponding to a promoter region”
Even if a first genetic element is an ORF, the specification does not provide written description, for example of an HPME that is an ORF and a conserved tRNA divided by a sequence corresponding to a promoter sequence.  The response does not identify any portion of the disclosure that provides basis for these newly encompassed structures of HPME.  
 	Therefore, the claims contain new matter. 

Furthermore, with regard to written description, the instant claims are drawn to a very broad genus of highly polymorphic and modular extragenic markers (HPME).  The specification teaches that a “need and importance … for the identification of specific target sequences which are useful for identification and quantification of microorganisms and viruses for biomedical and biotechnological purposes.”  
The specification at page 6 states clearly that a HPME must comprise at least one ORF, complete or partial, and the claim sets forth that the HPME comprises “at least one primary protein encoding gene,”  although this is in contrast to the current claims which recites an ORF only as an element in the alternative.  The specification teaches that a partial ORF in an HPME is “conserved in more than one species” and also is divergent in other species.  As there are millions of possible microbial genomes with equal number of possible comparators, and each genome having hundreds or thousands of possible ORF, this disclosure does very little to lead one skilled in the art to molecules which are intended to be encompassed by the instant claims.  The specification further teaches that the “extragenic region” is a nucleotide sequence that is not comprised in an ORF or in a non-coding conserved sequence such as rRNA, tRNA, pseudogenes (p. 6, l. 24).  The specification explains that the “target marker” will be advantageous because it has SNP or insertions/deletions, but is present in different species of different genus.  It is often characterized by two level of specificity, polymorphic regarding nucleotide content and length (p. 7).  
	 The genus of potential sequences encompassed within the claimed invention is enormous.  The claims provide no primary structure for the claimed markers, identifying the marker only by certain features:  “microbial genome nucleotide sequence”, “characterized by length less than 2000bp” and comprising “at least two genetic elements, wherein at least one of said two genetic elements is an Open Reading Frame coding for a protein; a conserved tRNA, rRNA; or a pseudogene wherein said two genetic elements are divided by a noncoding nucleotide sequence corresponding to a promoter region.”  
  	There is no written description in the specification as to what specific features of a sequence would be characteristic of a “microbial sequence” nor are there known structural features taught in the prior art that would allow one skilled in the art to recognize a microbial sequence as such.  The length limitation does not provide any guidance as to the contents of the sequence that is the marker.  The requirement for a an Open Reading Frame coding for a protein; a conserved tRNA, rRNA; or a pseudogene and a genetic element does not provide any detail as to what gene is intended or the primary sequence of the marker. 
 	Further, narrowing claims do not provide any specific structure either.  The disclosure does not appear to provide a single example of the structure Highy Polymorphic and Modular Extragenic markers that meet the claim limitations, since none of the markers disclosed in the SEQ ID NO appear to comprise a primary protein encoding gene, conserved tRNA, rRNA or pseudogene.  
	With regard to the elected invention, that is a marker for the Lactobacillales order, the specification teaches a marker can consist of a nine nucleotide sequence.   On page 7, the specification teaches a “target marker consisting of the nonamer sequence TTTGACTAT within the HPME mleA-mleR marker for the Lactobacillales order,” relevant to the elected marker.  This suggests that the scope of the disclosed marker can be as few as nine nucleotides.  This marker does not appear to be within the scope of the claim because a nonamer does not comprise “an Open Reading Frame coding for a protein; a conserved tRNA, rRNA; or a pseudogene.”   Likewise, the specification in Figure 2 and SEQ ID NO:  1-11 teach exemplary HPME mleA-mleR markers, none of which appear to be within the scope of claim 1 since these have “partial sequence” from two genes (specification p. 9, l. 15)  and do not comprise “an Open Reading Frame coding for a protein; a conserved tRNA, rRNA; or a pseudogene.”    Even if they were within the scope of claim 1, these sequences do not provide any way to predict the structure of additional versions of the mleA-mleR marker other than those that are disclosed by SEQ ID NO.  Common structural attributes are not described.  The general knowledge in the art of polymorphic makers does not provide an indication of how the structure of the disclose markers is representative of unknown marker sequences that are not disclosed.  The nature of polymorphic markers is that they are variant structures, and in the present state of the art the structure (i.e. the nucleotide sequence) of one marker does not provide guidance to the existence or structure of other marker sequences.  Furthermore, the knowledge of the mleA-mleR region of variability in no way predicts other gene/extragenic combinations that are HPME since the nature of the sequences claimed is in fact that they are polymorphic in unpredictable ways from one species or genes or order of microbe to another.    
 	The instant claims are drawn to a genus of sequences which are identified not by their sequence structure but by their function and by relationship to other, undefined sequences.  It is clear that the claims are attempting to encompass sequences which are highly polymorphic relative to other sequences, but the structure of the claimed sequence and the “other” sequences are largely undefined.  The genus from which the claimed sequences can be selected is enormous, considering the number of microbial organisms (bacteria, fungus, virus) and the number of genes within each.  While the disclosure does provide a sequence listing with some so-called HPME, these do not appear to fall within the scope of the claim as they do not appear to include primary protein encoding genes.  The specification at pages 30 and following disclose database accession numbers for a variety of different bacterial genomes.  However, the disclosure does not identify which about 2000 base pair sequences within these entire genomes are HPME within the scope of the claimed invention, where any possible about 2000 base pair sequence that comprises both a primary protein encoding gene and an intergenic flanking region may be a possible HPME.  Furthermore, since there are an unlimited number of possible comparators for any fragment of a genome, it is impossible to tell or predict from a primary sequence alone which sequences will fall within the scope of the claims and which will not.  The disclosure fails to teach any art-recognized correlation between sequences which are markers for any species or organism in particular and any particular structure.  Without any recognized correlation between structure and function, those of ordinary skill in the art would not be able to identify without extensive analysis and testing which sequences are within the scope of the claim and which are not.  Thus, those of ordinary skill would not consider the applicant to have been in possession of the claimed genus of nucleic acids.  
Response to Remarks
 	The remarks state that the claim is amended to specify the primary protein encoding genes.  However, the claims lists an “open reading frame” as an alternative element, and therefore, the recited ORF are not required claim elements.  Furthermore, the rejection addresses why, even for the elected embodiment the specification does not evidence possession of the entire genus of markers.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labarre et al. (Applied and Environmental Microbiology, Dec 1996, p. 4493-4498).

Lebarre et al. teach a nucleic acid of 1273 nucleotides that comprises at least one open reading frame (encoding mleR (first genetic element)) and second genetic element that is the transcript initiation site of mleA.  The two genetic elements are separated by a noncoding sequence corresponding to a promoter region.  The sequence taught by Lebarre et al. is a microbial sequence, and in particular it is a prokaryotic sequence, since it is a fragment of Leuconostoc oenos which is a bacteria (a prokaryote), and this bacteria is within the order Lactobacillales.   With regard to claim 6, the two genetic elements are co-orientated in the opposite direction of one another.  
Claim 1 recites the limitation that the claimed marker comprises “oligonucleotides with detectable means attached thereto.”  On pages 37-38 the specification describes a protocol in which detection is by digestion with a restriction enzyme and electrophoresis.  Here the “attached” detectable means appears to be a restriction enzyme recognition site which is detected by the restriction enzyme.  As the nucleic acid taught by Lebarre et al. inherently is an comprises any number of oligonucleotides within its complete structure and comprises  restriction enzyme recognition sites, it is an marker which comprises oligonucleotides with a detectable means attached thereto.  This rejection for anticipation could be overcome by more clearly limiting the structure of the detectable means to require a more clearly structurally defined detectable means, for example from the list described in part (v) on p. 24 of the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebarre et al. in view of Groisillier et al. (International Journal of Systematic Bacteriology (1999), 49, 1417-1428).
Lebarre et al. teach a nucleic acid of 1273 nucleotides that comprises at least one open reading frame (encoding mleR (first genetic element)) and second genetic element that is the transcript initiation site of mleA.  The two genetic elements are separated by a noncoding sequence corresponding to a promoter region.  The sequence taught by Lebarre et al. is a microbial sequence, and in particular it is a prokaryotic sequence, since it is a fragment of Leuconostoc oenos which is a bacteria (a prokaryote), and this bacteria is within the order Lactobacillales.   With regard to claim 6, the two genetic elements are co-orientated in the opposite direction of one another.  
This is a marker that meets all of the limitations of the claims except that Labarre et al. does not teach that the molecule has a “detectable means attached thereto”.  
Groisillier et al. teach labeled DNA fragments corresponding to the MLE locus for Southern blotting detect the locus in lactic acid bacteria.  
It would have been prima facie obvious to one having ordinary skill in the art to have attached a detectable means to the nucleic acid fragment taught by Lebarre et al. in order to provide a labeled probe that would be useful in Southern blot screening of related species for closely related genes.  

Response to Remarks
 	The response asserts that claim 1 was amended to recite the limitations of claim 15 which was not anticipated by Lebarre.  However, it is noted that although current claim 1 contains recitations of “conserved tRNA, rRNA or a pseudogene region” these are in the alternative and not required elements.  

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634